Citation Nr: 0211695	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  96-32 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a right eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1950 to 
December 1950.  




This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1996 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied compensation under the provisions of 38 U.S.C. § 1151 
for a right eye disability.  


FINDINGS OF FACT

1.  No right eye complications resulted from the February 8, 
1993 VA strabismus surgery on both eyes or the February 9, 
1993 VA lateral rectus recession with super placement of the 
tendons of both eyes.  

2.  The evidence does not include a medical opinion that 
additional private laser surgery on the left eye soon after 
the February 1993 VA surgeries resulted in corectopia and 
blepharitis of the right eye in March 1993 or amblyopia, 
esotropia, or vitreous syneresis of the right eye in April 
1996.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for a right eye disability are 
not met.  38 U.S.C.A. §§ 1151 (West 1991 & Supp. 1996), 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.358 (1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran underwent VA surgery to remove a cataract from 
his right eye in May 1992.  According to three VA doctors, 
the extracapsular cataract extraction, with intraocular lens 
implant, was completed with no complications.  

After a January 1993 diagnosis of pseudophakia of the right 
eye, the veteran underwent two VA surgeries.  He had 
strabismus surgery on his eyes for long standing exotropia 
with a Z pattern on February 8, 1993 and bilateral lateral 
rectus recession with super placement of the tendons of both 
eyes on February 9, 1993.  Surgery on the right eye was 
completed without complications but the surgery on the left 
eye resulted in inadvertent penetration of the left eye globe 
with a suture, resulting in a retinal tear of the left eye.  
After the veteran reported severe pain, he was given eyedrops 
for both eyes and a second type of eyedrops just for the left 
eye.  After the veteran's February 11, 1993 discharge from 
the VA hospital, the veteran was sent to a consulting private 
hospital for indirect laser surgery around the left eye 
retinal tear.  After the veteran returned to the VA clinic, 
the diagnoses later in February 1993 included persistent 
hypotony and hypotonous maculopathy and the diagnoses in 
March 1993 included corectopia of the right eye, blepharitis 
of both eyes, and stable visual acuity.  According to April 
1993 and July 1993 VA phone contact reports, the veteran 
objected to paying for outpatient treatment after February 
11, 1993 because he felt that the VA doctor who performed the 
surgery had negligently punched the hole in his eye.  Because 
VA medical records documented the retinal tear of the left 
eye during one of the February 1993 VA surgeries, the VA 
agreed to cancel the veteran's subsequent outpatient bills.  

The VA diagnosis in September 1993 and March 1994 was 
pseudophakia of the right eye.  In September 1994, the 
veteran complained of poor vision in his right eye since the 
February 1993 VA surgery, and new glasses were prescribed for 
slightly diminished vision in the right eye.  The March 1995 
and September 1995 diagnoses included pseudophakia of the 
right eye, blepharitis of both eyes, and a stable 
postoperative retinal tear of the left eye.  

In a June 1995 informal application and statement, the 
veteran raised a claim of entitlement to compensation under 
the provisions of 38 U.S.C. § 1151 for a right eye 
disability.  He alleged that the VA doctor's negligent 
performance of a February 1993 surgery proximately caused the 
veteran to incur constant right eye pain and inability to see 
as well out of his right eye as he did before the surgery.  
In a June 1995 statement, the veteran alleged that another VA 
doctor told him that it was the retinal tear in the left eye 
that required him to go for indirect laser treatment at the 
consulting private hospital, which the veteran did on an 
outpatient basis soon after his February 11, 1993 discharge 
from the VA hospital.  

The January 1996 rating decision denied the § 1151 claim for 
right eye disability because the February 1993 strabismus 
surgery for long standing exotropia with a Z pattern was 
performed without any complications.  In his February 1996 
notice of disagreement, the veteran agreed that it was indeed 
his left eye that had been negligently torn during the 
February 1993 VA surgery but insisted that his right eye was 
also disabled due to constant dryness without medications.  
While the veteran's right eye claim was pending, a March 1996 
rating decision granted compensation for residuals of the 
retinal tear of the left eye under the provisions of 
38 U.S.C. § 1151.  

At a private April 1996 examination, the veteran complained 
of seeing floaters and having blurry vision up close when he 
used both eyes.  The diagnosis was posterior vitreous 
detachment, amblyopia, esotropia, and vitreous syneresis of 
the right eye.  An April 1996 rating decision and 
supplemental statement of the case denied entitlement to 
§ 1151 compensation for a right eye disability because the 
evidence did not show that a combined cataract, amblyopia, 
esotropia, and an old foreign body scar in the right eye 
resulted from VA hospitalization, medical or surgical 
treatment, or examination.  

At a May 1996 VA examination, the veteran stated that he had 
no vision problems since he got his new glasses about a month 
earlier.  He reported that his right eye went dry a lot and 
that an unidentified doctor had told him that he might need 
some kind of operation.  He received a prescription for 
artificial tears and was instructed to use the artificial 
tears in both eyes.  

In his June 1996 substantive appeal, the veteran asserted 
that his right eye was at least as disabled as his left eye.  
In a May 2002 statement, he asserted that he had been on 
medications to treat his right eye ever since the February 
1993 VA surgery.  


Analysis

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available VA medical records and medical records 
from the few other identified health care providers.  The 
veteran and his representative filed lay statements with the 
RO, and he declined the opportunity for a hearing before the 
Board.  The RO's July 2002 letter to the veteran, the January 
1996 and April 1996 rating decisions, and the March 1996, 
April 1996, and April 2002 statements of the case informed 
the veteran of the applicable laws and regulations, and of 
the evidence needed to substantiate the claim.  Since the 
veteran was informed of the applicable laws and regulations 
and of the evidence needed to substantiate the claim and 
provided ample opportunity to submit such evidence, and the 
VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist and inform the veteran.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

The veteran's claim must be adjudicated under the statutes 
and regulations in effect prior to October 1, 1997 because 
the application for § 1151 compensation was filed before 
October 1, 1997, in June 1995.  See VAOPGCPREC 40-97 (1997).  

For the veteran to establish entitlement to compensation 
under 38 U.S.C. § 1151, he must show that he suffered an 
injury, or aggravation of an injury, resulting from VA 
hospitalization, medical or surgical treatment, or 
examination, which was not the result of his own willful 
misconduct, and which resulted in additional disability.  See 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  No fault on the 
part of the VA is required; the veteran only has to show a 
causal connection between the injury, or aggravation of the 
injury, and VA hospitalization, medical or surgical 
treatment, or examination.  See Brown v. Gardner, 513 U.S. 
115, 120 (1994).  

The veteran has shown that he has at least one current right 
eye disability that was diagnosed after the February 1993 
surgeries.  A valid claim requires proof of a present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In determining that additional disability exists, 
the veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition, which the specific 
medical or surgical treatment was designed to relieve.  
38 C.F.R. § 3.358(b).  Although pseudophakia existed before 
and after the February 1993 surgeries and exotropia was not 
shown after the corrective February 1993 surgeries, new right 
eye diagnoses of corectopia, blepharitis, amblyopia, 
esotropia, and vitreous syneresis appeared at various VA 
visits from March 1993 to May 1996.  

Even so, the claim must be denied because the evidence 
includes no medical opinion relating current corectopia, 
blepharitis, amblyopia, esotropia, or vitreous syneresis to 
any specific cause, much less to events during or resulting 
from the February 1993 VA surgeries over nine years ago.  In 
determining whether such additional disability resulted from 
a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of hospitalization, 
medical or surgical treatment, or examination, the following 
considerations will govern.  (1) It will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  (2) The mere 
fact that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as a result of 
training, hospitalization, medical or surgical treatment, or 
examination.  (3) Compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the examination or medial or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358(c).  

There is no direct nexus to the February 1993 VA surgeries 
because surgical notes show that no right eye complications 
resulted from the February 8, 1993 strabismus surgery on both 
eyes or from the February 9, 1993 lateral rectus recession 
with super placement of the tendons of both eyes, and the 
veteran has provided no medical opinion otherwise.  Although 
he had to undergo private laser surgery on his left eye soon 
after the February 1993 VA surgeries, there is nothing in the 
record to show that the additional private surgery on the 
left eye caused corectopia and blepharitis of the right eye 
in March 1993, when his visual acuity was noted as stable, or 
amblyopia, esotropia, or vitreous syneresis of the right eye 
in April 1996, when he complained of seeing floaters and 
having blurry vision up close while using both eyes.  The 
veteran is a lay person who is not competent to state a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The only documented complication during the 
February 1993 VA surgeries was the retinal tear of the left 
eye, for which § 1151 compensation for a left eye disability 
has already been awarded.  

Under these circumstances, a preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is 
not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a right eye disability is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

